Citation Nr: 1815703	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-15 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a digestive disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for insomnia / a sleep disorder.

4.  Entitlement to service connection for a heart disorder with chest pain.

5.  Entitlement to service connection for a sinus / respiratory disorder.

6.  Entitlement to service connection for a bilateral ankle disorder.

7.  Entitlement to service connection for bilateral shin splints. 

8.  Entitlement to an initial compensable disability rating for a right shoulder strain.

9.  Entitlement to an initial compensable disability rating for RIGHT knee patellofemoral syndrome.

10.   Entitlement to an initial compensable disability rating for LEFT knee patellofemoral syndrome.

11.  Entitlement to an initial compensable disability rating for a headache disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from December 2008 to June 2012.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file.

After the RO last considered the appeal in the April 2014 Statement of the Case (SOC), the Veteran has submitted additional medical evidence and argument.  In any event, there is now an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence.  See 38 U.S.C. § 7105(e)(1) (2012).  In the present case, the Veteran's Substantive Appeal was received in May 2014, which is after the February 2, 2013 effective date of the new statute.  Also, the Veteran did not request initial RO review of this evidence.  Thus, no waiver of RO consideration for this evidence is necessary.        

Finally, in a December 2016 statement from the Veteran, he revoked his power of attorney for the Veterans of Foreign Wars (VFW).  In this regard, a power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time.  Unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1) (2017).  In this case, the Veteran has clearly revoked his power of attorney for the VFW.  He has not selected another representative.  Thus, at this time, he is unrepresented in the present matter before the Board.  

The issues of service connection for a heart disorder with chest pain, a sinus / respiratory disorder, a bilateral ankle disorder, and bilateral shin splints, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current digestive disability (enteritis) that first manifested during active service in the Navy from 2008 to 2012.  

2.  The onset of the Veteran's current muscle spasms, pain, and stiffness of the low back was during active service in the Navy from 2008 to 2012.  

3.  The Veteran does not have a current insomnia or sleep disability that is separate and distinct from his already service-connected PTSD symptomatology.  

4.  The Veteran's service-connected dominant right shoulder strain is productive of pain, weakness, tenderness, stiffness, and some limitation of motion when considering the effect of pain, and other functional loss factors, but is not productive of limitation of motion from 45 to 90 degrees or to 25 degrees from the side, ankylosis, or impairment of the humerus.  

5.  For both the Veteran's service-connected right and left knee, although there is probative lay evidence of "slight" instability, the evidence of record does not demonstrate right or left knee subluxation or lateral instability to a "moderate" or "severe" degree.  There is also no diagnosis of arthritis and no limitation of motion in either knee.       

6.  The Veteran's service-connected headaches are manifested by characteristic prostrating attacks occurring on an average of at least once a month over the last several months; however, his headache disability is not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has a digestive disability (enteritis) that was incurred in active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2017).

2.  Resolving all reasonable doubt in his favor, the Veteran has low back muscle spasms and stiffness that was incurred in active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2017).

3.  Insomnia / a sleep disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2017).

4.  The criteria are met for a higher 20 percent rating, but no greater, for the Veteran's service-connected right shoulder disability.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.31, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2017).

5.  The criteria are met for a higher, initial 10 percent rating, but no greater, for instability associated with the Veteran's service-connected RIGHT knee disability.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.31, 4.71a, Diagnostic Code 5257 (2017); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

6.  The criteria are met for a higher, initial 10 percent rating, but no greater, for instability associated with the Veteran's service-connected LEFT knee disability.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.31, 4.71a, Diagnostic Code 5257 (2017); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

7.  The criteria are met for a higher, initial 30 percent rating, but no greater, for the Veteran's service-connected headache disorder.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.6, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

For the service connection issue being denied in the present appeal (insomnia / a sleep disorder), and for the increased rating issues being partially granted in the present appeal, the Veteran contends that many of the November 2012 VA examinations of record were inadequate because he was seen for too many conditions on the same day.  He contends he was rushed from one room to the next, and the VA examiners barely examined him in November 2012.  See August 2013 NOD; May 2014 VA Form 9.  

The Federal Circuit has held that both the competence of a VA examiner and the adequacy of a VA examination and opinion are to be assumed unless challenged. Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  

However, the Board finds that the November 2012 VA examinations to determine service connection for insomnia / a sleep disorder were fully adequate.  The VA examiner provided adequate medical opinions addressing whether any current insomnia / sleep disorder was related to his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  These VA examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The Veteran underwent the appropriate physical examination and testing for these disorders.  The VA examinations also considered the Veteran's lay assertions.  Thus, there is no probative support for a finding that the November 2012 VA examinations addressing the insomnia / sleep disorder issue was inaccurate or inadequate.  

For the increased rating issues for the right shoulder, bilateral knees, and headache disabilities, the Veteran was also afforded VA examinations in November 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that these November 2012 VA examinations are adequate, as they were predicated on a review of the Veteran's medical history as well as on examinations and fully address the rating criteria that are relevant to rating his service-connected right shoulder, bilateral knee, and headache disabilities.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right shoulder, bilateral knees, and headache disabilities since he was last examined in November 2012.  38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of these disabilities and associated manifestations since that time, beyond the higher ratings already being granted in the present case.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  But most importantly, as noted, the Board is granting a higher compensable rating at 20 percent (for the right shoulder), at 10 percent (for the right knee), at 10 percent (for the left knee), and at 30 percent (for headaches).  These higher ratings being granted by the Board are based on a determination that the Veteran's disabilities are more severe than currently rated.  This is after considering all the evidence of record - his STRs, post-service medical evidence, lay statements, and hearing testimony.  Moreover, these higher ratings are consistent throughout the entire appeal period from July 1, 2012 to the present.  Thus, there is adequate medical evidence of record to make a determination for the increased rating issues in this case.  A remand would serve no useful purpose for these increased rating issues. 

In addition, for the increased rating issues on appeal, the Board has considered that in the present decision it is granting higher compensable ratings at 20 percent (for the right shoulder), at 10 percent (for the right knee), at 10 percent (for the left knee), and at 30 percent (for headaches).  It is well established that a claimant who disagrees with an initial evaluation or files a claim for an increased evaluation is presumed to be seeking the highest evaluation available.  See Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).  Accordingly, if a higher rating is granted, it is still necessary for the Board to consider and analyze entitlement to yet higher ratings to which the claimant may be entitled.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  As such, in the present decision, the Board has considered whether the evidence supports even higher ratings. 

However, here, the Veteran has intimated that he is satisfied with the higher 20, 10, 10, and 30 percent ratings now being assigned for the increased rating disabilities on appeal.  See e.g., August 2013 NODs; November 2016 Veteran statements for right shoulder and knees.  Therefore, this provides yet another reason not to remand for further VA examinations for these particular disabilities.    

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
	
Initially, the digestive and insomnia disorders of record are not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply for these particular disorders.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Instead, 38 C.F.R. § 3.303(a) and (d) apply.  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The nexus element may also be fulfilled by competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

However, in the present case, arthritis of the low back, if present, is listed as an enumerated "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply for this arthritis-related disability.  Walker, 708 F.3d at, 1338-39.  Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  

Also, service connection for certain enumerated diseases, such as low back arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

	A.  Digestive Disorder

Upon review of the evidence, the Board grants the appeal for service connection for a digestive disorder (enteritis).   

"Enteritis" is defined as inflammation of the intestine, especially of the small intestine.  See Stedman's Medical Dictionary, 27th ed., 2000, at 597).  Also, the VA Compensation Service's Medical Electronic Performance Support System (Medical EPSS) provides that "enteritis" is inflammation of the small intestine, particularly of the mucosa and submucosa layers.  Manifestations of enteritis may include: chronic diarrhea; abdominal pain; anorexia; weight loss; altered bowel habits; abdominal distention; fever; and abdominal mass.  There is no established known cure for enteritis.  Treatment is focused on relieving symptoms, e.g., anticholinergics to relieve cramps and diarrhea, corticosteroids to reduce inflammation, and antibiotics to reduce bacterial activity.  Other treatments may include dietary changes, and surgery for recurrent intestinal obstruction, fistulas or abscesses.  The Medical EPSS website discussing enteritis is available at http://epss.vba.va.gov/mepss.  In fact, under VA's Schedule for Rating Disabilities, chronic enteritis is rated as irritable colon syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7325 (2017).

In any event, the Board is permitted to supplement the record with any recognized medical treatise without the necessity for a remand or referral, especially if it weighs in favor to the Veteran.  See 38 C.F.R. § 19.9(d)(5).  In this regard, the above medical treatise information is helpful for the Veteran's appeal in terms of clarifying the nature and symptoms of enteritis.  

The Veteran dates the onset of enteritis (symptomatic diarrhea, bloating, and gas) to his period of active duty service in the Navy from 2008 to 2012.  

Service treatment records (STRs) dated in October 2009, February 2010, and February 2011 reveal a diagnosis of enteritis for the Veteran.  Additionally, an undated STR - an Adult Preventive and Chronic Care Flowsheet (DD Form 2766) lists enteritis as a chronic illness for the Veteran since July 2009.  A November 2011 STR from BHC Diego Garcia documented the Veteran's complaint of stomach pain diagnosed as diarrhea.  He also reported burning in his abdomen.  A March 2012 STR from BHC Diego Garcia noted the Veteran experienced nausea and vomiting after headaches.  Therefore, STRs provide strong evidence in support of the existence of enteritis during active duty.  38 C.F.R. § 3.303(a).  

Post-service, a little over a year after separation, the Veteran credibly reported daily stomach related issues (enteritis and diarrhea) for which he takes over-the-counter (OTC) medications.  He has missed work and his diet has been impacted.  At the December 2016 video conference hearing at pages 16 - 18, the Veteran credibly testified that post-service he has continued to experience the same stomach-related issues from during service - diarrhea, bloating, and gas.  He has diarrhea once a month, but constantly has bloating and gas.  In any event, post-service, the Veteran is competent to report stomach discomfort after his separation from the Navy in 2012.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  More importantly, the Veteran's lay allegations of continuing stomach discomfort post-service are also credible.  See Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible and probative).  No intercurrent, post-service cause of his digestive trouble is documented. 

The Board emphasizes that to establish a nexus, there is no requirement that a Veteran seek post-service medical treatment for an enteritis condition.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  And although an etiological relationship has not been demonstrated through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the final nexus prong.  Davidson, 581 F.3d at 1316.

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for a digestive disorder (enteritis).  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

      B.  Low Back Disorder

Upon review of the evidence, the Board grants the appeal for service connection for low back muscle spasms and stiffness.

During active duty, a September 2011 STR from BHC Diego Garcia recorded low back pain, after the Veteran hurt his low back on lifting exercises.  The diagnosis was low back spasms.  He was provided with Motrin.  He was placed on light duty for 14 days.  STRs dated in October 2011 and November from BHC Diego Garcia listed low back pain and spasms in the Veteran's medical history.  Therefore, STRs provide some limited evidence in support of the existence of a low back condition during active duty.  38 C.F.R. § 3.303(a).  

Post-service, within a year of separation from active duty, a November 2012 VA spine examiner noted that the Veteran now complained of morning stiffness in his low back.  The VA examiner found no objective evidence of a current low back disability upon testing.  It is unclear whether X-rays were performed or not.  However, in an August 2013 NOD, the Veteran credibly reported that his low back continued to hurt with prolonged sitting and driving.  He also has to watch his posture when he sleeps due to his low back pain.  At the December 2016 videoconference hearing at pages 9 - 11, the Veteran credibly testified that after his in-service duties, any bending post-service is painful to his low back.  Exercising causes low back stiffness and locking.  He has not sought post-service treatment for his low back due to expensive co-pays.  However, he continues to take medication for his low back discomfort.  The Veteran said there was no intercurrent, post-service cause of his low back pain because he has a sedentary desk job, as opposed to any of the rigorous activity that hurt his low back during service.  

In any event, the Veteran is competent to testify regarding continuous joint pain since service.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The Board also finds the Veteran's lay assertions are credible as to his in-service and continuing post-service low back symptoms.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  In fact, if credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  Petitti v. McDonald, 27 Vet. App. 415, 424 - 430 (2015). 

The Board emphasizes that to establish a nexus, there is no requirement that a Veteran seek post-service medical treatment for a low back condition.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  And although an etiological relationship has not been demonstrated through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the final nexus prong.  Davidson, 581 F.3d at 1316.

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for low back muscle spasms and stiffness.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  There is no post-service, intercurrent explanation for his credible description of continuing low back muscle spasms and stiffness.  

	C.  Insomnia / Sleep Disorder

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for insomnia / a sleep disorder. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran credibly contends that he experiences sleep issues.  His sleep hygiene ever since active duty has been "terrible."  He is tired, restless, and falls asleep at work.  During service, he reported sleeping only three hours per night.  Although the Veteran initially claimed service connection for sleep apnea, he has subsequently clarified he does not have sleep apnea.  Instead he has sleep disturbances that began during active duty.  He experiences sleep disturbances every day.  It is difficult for him to fall asleep, and when does he only sleeps 3-4 hour per night.  He also believes his service-connected knees and shoulder play a part in his sleep disturbances, due to pain.  See August 2013 NOD; March 2012 STR from BHC Diego Garcia; November 2016 and December 2016 Veteran statements; December 2016 video conference hearing - pages 13 - 14. 

However, with regard to direct service connection for insomnia / a sleep disorder, no military or private or VA physician has diagnosed the Veteran with a separate or distinct insomnia disorder or sleep disorder.  In fact, the RO in an earlier June 2013 rating decision granted service connection for PTSD with depressive disorder.  As part of that grant, the RO assigned a 50 percent evaluation for the Veteran's service-connected PTSD with depressive disorder, based in part on symptomatology of "chronic sleep impairment."  Thus, the Veteran's credible symptoms of nighttime insomnia (difficulty sleeping) and resulting fatigue during the day are already contemplated in the 50 percent rating assigned to his service-connected PTSD.  In fact, probative and credible lay and medical evidence of record supports the conclusion that he has insomnia and fatigue as a symptom of his already service-connected PTSD at 50 percent.  

Specifically, April 2012 STR separation physical from BHC Diego Garcia assessed initial insomnia related to the Veteran thinking about his life stressors.  He only sleeps 3-6 hours per night.  His poor sleep hygiene and anxiety cause rumination of life concerns.  He was advised to turn off the TV when sleeping and to take Ambien.  Post-service, November 2012 VA psychiatric examiner opined the Veteran had moderate to severe insomnia and decreased energy as a result of anxiety and depression from his service-connected PTSD.  He meets Criterion D symptoms of PTSD - difficulty falling and staying asleep.  The VA examiner remarked the Veteran has chronic sleep impairment due to his service-connected PTSD and depression.

With regard to the Veteran's insomnia and fatigue symptoms, the evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 

However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.  

In light of the evidence above evidence, the RO has already considered symptomatology, such as insomnia and fatigue, when rating the Veteran's PTSD as 50 percent disabling.  There is no evidence of distinct insomnia or fatigue symptomatology that would permit a separate rating for any other disability.  His insomnia and fatigue has already been considered in the context of his service-connected PTSD with depression.  Significantly, "chronic sleep impairment" is listed as a sign and symptom of an evaluation for PTSD under Diagnostic Code 9411 for which the Veteran is already service-connected.  See 38 C.F.R. § 4.130 (2017).  To the extent the Veteran's symptoms of insomnia and fatigue are caused in part by pain from his service-connected knees and right shoulder, his 50 percent rating for PTSD already encompasses this symptomatology.  There is no reasonable basis for service connection for any additional or separate rating.  

With regard to the existence of a separate sleep apnea disorder, the Veteran has clarified on several occasions that he does not have sleep apnea.  And no medical professional of record has diagnosed the Veteran with sleep apnea.  In fact, a November 2012 VA sleep apnea examination assessed that the Veteran's symptoms were not consistent with a diagnosis of sleep apnea.  So no sleep study was necessary.  In short, the Veteran does not have a current sleep apnea disability.  

Accordingly, the preponderance of the evidence is against the claim for service connection for insomnia / a sleep disorder.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  
      
III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

In this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson 12 Vet. App. at 126-27.

That is to say, the Board must consider whether there have been times since the effective date of his award when his right shoulder, bilateral knees, and headache disabilities have been more severe than at others for the time period from July 1, 2012 to the present.  Id.  

Finally, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

	A.  IR Right Shoulder at 0%

The Veteran's strain of the right shoulder is currently assigned a noncompensable (0 percent rating) pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201 (limitation of motion of the right arm).  The 0 percent rating has been in effect since July 1, 2012, the day after separation from service.  The Veteran is requesting a 10 or 20 percent rating for the right shoulder.  See August 2013 NOD; November 2016 Veteran statement for shoulder.  

In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31 (2017).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 38 C.F.R. § 4.71, Plate I.

At the outset, VA examiners have noted that the Veteran is right-hand dominant.  Therefore, his service-connected right shoulder is clearly on the major, i.e., dominant side.  See 38 C.F.R. § 4.69. 

Under Diagnostic Code 5201, limitation of motion of the major arm at the shoulder level (i.e., motion limited to 90 degrees) provides a 20 percent rating.  Limitation of motion midway between the side and the shoulder level (i.e., motion limited from 45 to 90 degrees), is assigned a 30 percent evaluation.  A maximum 40 percent evaluation is warranted for the major arm when limitation of motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71 (2017).  

A Veteran is only entitled to a single disability rating under Diagnostic Code 5201 as that diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to limitation of motion of the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Under Diagnostic Code 5203, impairment of the clavicle or scapula, for a major (dominant) shoulder, malunion of the clavicle or scapula is rated as 10 percent disabling.  Nonunion of the clavicle or scapula, without loose movement is rated as 10 percent disabling.  Nonunion of the clavicle or scapula, with loose movement is rated as 20 percent disabling.  Dislocation of the clavicle or scapula is rated as 20 percent for the major shoulder.  Diagnostic Code 5203 also provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71 (2017).  

Upon review of the evidence, a higher 20 percent rating, but no greater, is warranted for the service-connected right shoulder under Diagnostic Code 5201.  38 C.F.R. § 4.7.  In this regard, when considering functional loss, there is pain and tenderness when engaging in range of motion of the right shoulder - flexion, abduction, and rotation.  38 C.F.R. § 4.59.  

During service, a March 2010 STR from BHC Diego Garcia noted right shoulder pain when the Veteran was sitting at his desk typing or exercising.  STRs dated in October 2011, December 2011, January 2012, February 2012, and April 2012 from BHC Diego Garcia documented right shoulder pain, persistent but intermittent.  There was increased pain with activities.  On examination, there was full range of right shoulder motion, but with tenderness on overhead and internal rotation motion.  There was also pain with internal and external rotation.  Strength was reduced - 4/5.  The diagnosis was right shoulder strain, possible anterior deltoid and AC joint involvement and a possible tear.  The Veteran was put on Naproxen.  He also began physical therapy with some success during service.  

Post-service, the right shoulder pain continued.  That is, July 2012 X-rays of the right shoulder revealed acromioclavicular joint "mild" superior displacement of distal clavicle in relation to acromion.  The Veteran reported pain.  A July 2012 NOVANT health record listed a chief complaint of right shoulder pain for 8 months.  The Veteran exhibits difficulty lifting his hands overhead and driving.  At a November 2012 VA shoulder examination, there was a positive lift-off  subscapularis test for the right shoulder.  In this regard, weakness indicates a positive test, which may be the result of subscapularis tendinopathy or a tear.  In an August 2013 NOD, the Veteran credibly stated that his right shoulder hurts while lifting objects and reaching above his head.  He takes OTC medications.  In November 2016 and December 2016 Veteran statements for the right shoulder, the Veteran credibly described sharp pain, stiffness, and pain on motion of the right shoulder.  This affects his work and activities of daily living.  It is difficult to extend his right shoulder.  He requires constant breaks.  He engages in limited lifting, but it is hard to exercise.  In addition, at the December 2016 videoconference hearing (at pages 7-9), the Veteran credibly described pain on motion of the right shoulder, with difficulty lifting anything overhead.  In this regard, the Court has held that painful motion may be "objectively confirmed" by a layperson.  Petitti v. McDonald, 27 Vet. App. 415, 429-30 (2015).

But most importantly, as pertinent to the assignment of a 20 percent rating for the right shoulder, VA regulation provides that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 3-5.  A veteran experiencing an actually painful joint is entitled to at least the minimum compensable rating for the joint under the appropriate diagnostic code to the joint involved.  In other words, section 4.59 does not require "objective" evidence of painful motion.  In this case, there is credible medical and lay evidence of right shoulder pain, limitation of motion, stiffness, and other functional loss factors throughout the appeal period.  The minimum compensable rating under the limitation of motion code pertaining to the affected right shoulder joint is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Therefore, a 20 percent rating is warranted for the Veteran's right shoulder throughout the entire appeal period under Diagnostic Code 5201.  38 C.F.R. § 4.59, Burton, 25 Vet. App. at 3-5, Petitti, 27 Vet. App. at 424-30.

However, throughout the entire appeal period, the Veteran is not entitled to an initial evaluation in excess of 20 percent for the right shoulder.  See 38 C.F.R. § 4.7.  Specifically, even with consideration of functional loss, the evidence of record does not reveal motion limited midway between side and shoulder level (i.e., motion limited to 45 degrees) for the major (dominant) right shoulder joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  During service and after service, the Veteran always exhibited full range of motion for the right shoulder, even upon repetition.  Range of motion findings for the right shoulder, although likely limited by pain at times, do not demonstrate motion limited from 45 to 90 degrees or to 25 degrees from the side.  See Plate I; 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. 202.  In making this determination, the Board has consistently considered the impact of functional loss upon the Veteran's range of motion of the right shoulder.

In addition, the medical and lay evidence of record during service and thereafter from 2008 onwards reveals no evidence of impairment of the humerus, and no evidence of ankylosis of the scapulohumeral articulation.  Thus, consideration of ratings under Diagnostic Codes 5200 or 5202 is not warranted.  See 38 C.F.R. § 4.71a.  In particular, the November 2012 VA shoulder examiner, after objective testing, found no evidence of these potential conditions.  

The Board acknowledges that the Veteran could also be entitled to a 20 percent rating under Diagnostic Code 5203 for impairment of the clavicle or scapula causing dislocation, nonunion, or malunion.  See STRs and the November 2012 VA shoulder examination.  These records provide evidence in support of a rotator cuff tear or impairment of the clavicle or scapula.  Specifically, STRs and the November 2012 VA shoulder examination reveal positive tests for a rotator cuff condition (positive Hawkins impingement test, a positive cross-body abduction test (Neers test), a positive empty can test, a supraspinatus strain, the need for rotator cuff strengthening, and AC joint involvement).  

However, Diagnostic Code 5203 for impairment of the clavicle or scapula also specifically provides for an alternative rating based on "impairment of function of the contiguous joint."  See 38 C.F.R. § 4.71a.  

In this respect, the Veteran has already been assigned a higher 20 percent rating for limitation of motion of the right arm (continuous joint) under Diagnostic Code 5201.  Therefore, to assign yet another separate, additional 20 percent rating under Diagnostic Code 5203 would constitute pyramiding.  That is, the symptoms of impairment of function to the right shoulder under Diagnostic Codes 5201 and 5203 are overlapping.  The manifestations of right shoulder disability are not shown to be separate and distinct in this case.  Evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Thus, a separate, additional 20 percent evaluation for the right shoulder is not warranted under Diagnostic Code 5203.  

Consequently, the Board concludes that Diagnostic Code 5201 most appropriately reflects the Veteran's service-connected right shoulder disability, as opposed to Diagnostic Code 5203.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

With regard to the increased rating issue for the right shoulder, the Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that no medical evidence of record from 2008 onwards demonstrates range of motion testing for the right shoulder in passive motion or weight-bearing situations.  However basic common sense would lend itself to the view that the shoulders, unlike the knees, are generally not a weight-bearing joint.  In addition, there is no logical indication why passive range of motion of the right shoulder would change the outcome here.  Furthermore, the right shoulder issue on appeal has been pending since 2012, so for close to six years.  An immediate Board adjudication is to the Veteran's benefit.  Moreover, neither the Veteran nor his representative has requested a new VA shoulder examination based on the holding of Correia.  So even though the STRs and VA shoulder examination of record may not strictly satisfy the requirements of the Correia case, here this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Accordingly, the Board finds that the evidence supports a higher initial disability rating of 20 percent, but no higher, for a service-connected right shoulder strain.  38 C.F.R. § 4.3.  

Finally, with regard to the increased claim for the right shoulder, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

      B.  IR Knees at 0% Each

The Veteran's patellofemoral syndrome of both knees is currently assigned separate 0 percent ratings for each knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (recurrent subluxation / lateral instability of the knees).  The 0 percent ratings have been in effect since July 1, 2012, the day after the Veteran's separation from active duty service.    

In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31 (2017).

According to Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Under Johnson v. Brown, 9 Vet. App. 7, 11 (1996), Diagnostic Code 5257 is not predicated on loss of range of motion; therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as the Deluca case do not apply to Diagnostic Code 5257.

Upon review, the evidence of record supports higher, separate 10 percent ratings for instability of both knees under Diagnostic Code 5257 for "slight" instability.  38 C.F.R. § 4.7.  In particular, the Board has considered all the evidence of record - the Veteran's STRs, post-service medical evidence, lay statements, and hearing testimony.  The November 2012 VA knee examiner noted the Veteran's knees "lock up" and he has peri-patellar pain.  The diagnosis was bilateral patellar femoral syndrome of the knees.  In the August 2013 NOD, the Veteran credibly reported left knee popping and instability during exercise.  The right knee has limited flexibility and is painful during driving.  In a November 2016 statement from the Veteran on his knees, he credibly reported his knees hurt, especially after sitting or walking down stairs.  They "catch or lock at times" when walking.  He has stiffness.  It can be difficult to exercise and painful at work at his desk.  He requested 10 percent ratings for each knee.  

Moreover, at the December 2016 video conference hearing (at pages 5 - 7), the Veteran credibly testified that he has stiffness of the knees when sitting at work.  He has to take breaks at times to relieve the pain in his knees.  Going down stairs or exercising can be difficult because his knees "catch or lock."  He wears knee braces for stability.  Sometimes his knees swell.  The knees can "give out and buckle."  

In light of the above evidence, there is credible and probative lay evidence of record for "slight" instability of each knee.  In this regard, there is nothing in Diagnostic Code 5257 that requires subluxation or instability to be shown through objective testing only.  In fact, if credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  Petitti v. McDonald, 27 Vet. App. 415, 424 - 430 (2015).  In fact, the Court has specifically held that the Veteran is competent to describe symptoms of the knee joint.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  In the present case, the Veteran is competent and credible to state that his knees "lock up" or "catch" or "buckle."  

Moreover, the Court has held that the plain language of § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016).  So even though Diagnostic Code 5257 does not involve range of motion of the knees, it can still be applied to award the minimal 10 percent ratings for the Veteran.  Therefore, under § 4.59, a minimum compensable 10 percent rating for each knee is warranted under Diagnostic Code 5257 due to credible lay evidence of instability in both knees.  

However, initial ratings beyond 10 percent are not warranted for bilateral knee instability under Diagnostic Code 5257.  38 C.F.R. § 4.7.  In particular, the medical and lay evidence of record does not reflect "moderate" or "severe" lateral instability or recurrent subluxation in either knee, which is required for higher 20 or 30 percent ratings under Diagnostic Code 5257.  In particular, after objective examination and testing of the knees, the November 2012 VA knee examiner determined that joint stability tests were normal for both knees.  That is, the anterior instability (Lachman test), the posterior instability (posterior drawer test), and the medial-lateral instability (varus / valgus tests) were all normal.  The VA examiner found no objective history of recurrent patellar subluxation or dislocation.  There was also no X-ray evidence of instability in the record.  In summary, any signs of instability present in either knee are more than adequately reflected in the separate 10 percent ratings assigned because they are at most "slight" in degree.  38 C.F.R. § 4.1.  

The Board has also considered whether the Veteran is entitled to any additional, separate ratings for other, distinct symptomatology of his knees (such as limitation of motion or arthritis) under other diagnostic codes.  To this point, recently the Court held that evaluation of a knee disability under Diagnostic Codes 5257 or 5261 does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under Diagnostic Codes 5258 or 5259, and vice versa.  The Court explained that entitlement to a separate evaluation in a given case depends on whether the manifestations of disability for which a separate evaluation is being sought have already been compensated by an assigned evaluation under a different diagnostic code.  The Court added that "where a certain manifestation of a disability has not been compensated via an assigned evaluation under a particular diagnostic code, evaluation of that manifestation under another diagnostic code would not constitute pyramiding."  Lyles v. Shulkin, No. 16-09994 (Vet. App. Nov. 29, 2017).

Similarly, VA regulation provides that the evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  However, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In this regard, for the knees, VA's General Counsel has specifically held that a claimant who has both arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63,604 (1997).  VA's General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on limitation of motion, limitation of motion under Diagnostic Codes 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  Regardless, VA's General Counsel added that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 14, 1998).  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and, a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and, a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Regardless, in the present case, no separate, additional rating is warranted for either knee, as there is no evidence of any distinct symptomatology outside of the Veteran's instability and pain in both knees.  Esteban, 6 Vet. App. at 262.  That is, there is no diagnosis of arthritis in either knee.  Also, there is no evidence of compensable limitation of motion for either knee, even when considering pain and other factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; 4.59; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.  Finally, there is no evidence of any other separate knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated cartilage), Diagnostic Code 5259 (removal of the semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), Diagnostic Code 5263 (genu recurvatum), or Diagnostic Code 5055 (knee replacement).  Therefore, these diagnostic codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

With regard to both knees, the Board acknowledges the Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The November 2012 VA examiner did in fact consider weight-bearing.  However, a review of the claims file reveals that no in-service or post-service medical evidence of record demonstrates range of motion testing for the knees in passive motion.  In any event, there is no logical indication why passive range of motion of the knees would change the outcome.  Furthermore, the knee issues on appeal has been pending since 2012, so for close to 6 years.  An imminent Board adjudication is to the Veteran's benefit.  Moreover, neither the Veteran nor his representative has requested a new VA knee examination based on the holding of Correia.  And finally, the Board is granting higher, increased ratings for both knees.  So even though the VA knee examination of record may not strictly satisfy the requirements of the Correia case, here this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

In conclusion, the Board finds that the medical and lay evidence of record supports separate, 10 percent disability ratings, but no greater, for right and left knee "slight" instability due to patellofemoral syndrome under Diagnostic Code 5257.  38 C.F.R. § 4.3.

Finally, with regard to the increased claim for both knees, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

      C.  IR Headaches at 0%

The Veteran's service-connected headache disability is rated as 0 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraine headaches).  The 0 percent rating has been in effect since July 1, 2012, the day after the Veteran's separation from active duty service.    

Under Diagnostic Code 8100, a noncompensable (zero percent) rating for migraine headaches is warranted with less frequent attacks.  A 10 percent rating is in order for migraine with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum evaluation of 50 percent is awarded when migraine is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a. 

Neither the rating criteria nor the Court has defined the term "prostrating." However, VBA's Live Manual (M21-1) provides some guidance.  "Prostrating," as used in 38 C.F.R. § 4.124a, Diagnostic Code 8100, means "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, III.iv.4.N.7.b. (June 15, 2015).  Moreover, medical reports may not refer to the exact term "prostration."  However, VA must make an adjudicative determination based on the extent to which the facts meet the definition of the term.  Id. at block c.  

With regard to lay evidence, the Court has held that lay evidence may be probative of the frequency, prolongation, and severity of headaches.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  Likewise, according to VBA, a claimant's own testimony regarding his or her headache symptoms and limitations when having those symptoms can establish prostration as long as the testimony is credible and symptoms are otherwise competently attributed to headaches through medical evidence.  See M21-1, III.iv.4.N.7.d. (June 15, 2015).  Frequency of migraine headache attacks or episodes is a factual determination.  The VA must analyze all medical, lay, and other evidence in the record bearing on that question.  And the absence of medical treatment is not necessarily probative on the question of headache frequency as a claimant may not seek treatment for headaches during every episode.  Id. at block g.  

Upon review of the evidence of record, the Board finds that the Veteran is entitled to an initial 30 percent rating for his service-connected headaches under Diagnostic Code 8100.  Specifically, the medical and lay evidence of record establishes headaches with characteristic prostrating attacks occurring on an average of at least once a month over the last several months, thereby meeting the criteria for a 30 percent rating.  See 38 C.F.R. § 4.124a.  In making this determination that the Veteran is entitled to an initial 30 percent rating, the Board has considered the following evidence of record:

A February 2012 STR from BHC Diego Garcia documented that the Veteran was treated for likely sinusitis and dehydration headaches.  He was given Tylenol.  

A March 2012 STR from BHC Diego Garcia noted that the Veteran's headaches lasted 5 hours, causing nausea and vomiting one time.  The diagnosis was dehydration headaches.  He was given Tylenol and Phenergan.  

A July 2012 NOVANT health record documented a history of migraine headaches.  

A November 2012 VA headache examination discussed the Veteran's report of constant frontal headaches unassociated with any other symptoms.  He asserts these headaches are constant.  The VA examiner assessed no characteristic prostrating attacks of migraine or non-migraine headache pain.  The diagnosis was atypical headaches.  

In the August 2013 NOD, the Veteran requested a 30 percent rating for his headaches.  He reported missing several days of work due to migraine headaches because he was exhausted and needed bed rest.  He added this occurs 3-5 times per month.  

In a November 2016 Veteran statement on headaches, the Veteran reported numerous sick calls during service for headaches and nausea.  He felt his headaches were due to astigmatism and computer screens.  He indicated that Aleve helps with headaches, as well as Tylenol and Phenergan.  His headaches last for hours, and sometimes days.  He experiences them twice a month.  They cause him to miss work.  

In a December 2016 Veteran statement, the Veteran stated his headaches have increased.

At the December 2016 video conference hearing (pages 1-5), the Veteran stated he has 2 to 3 headaches a week.  He misses numerous days from work due to his headaches.  His headaches last 4-5 hours, but sometimes all day.  When they occur, he requires a dark room and Aleve.  He treats his headaches at home, but sometimes sees a doctor.  He misses at least 3 days a month at work due to headaches - so approximately 18 days a year missed from work.  

A December 2017 North Carolina DMV Tinted Window Waiver Application signed by a doctor noted the Veteran has migraine headaches with severe photosensitivity.  

In summary, although the evidence of record is somewhat inconsistent, the probative lay and medical evidence of evidence of record discussed above reflects headaches with characteristic prostrating attacks occurring on an average of at least once a month over the last several months, meeting the criteria for a 30 percent rating.  See 38 C.F.R. § 4.124a.  

However, the evidence of record does not warrant the maximum 50 percent rating under Diagnostic Code 8100.  The Veteran's headaches are not characterized by very frequent "completely prostrating" and prolonged attacks productive of "severe" economic inadaptability, which is required for a 50 percent rating under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  

With regard to the criteria for a maximum 50 percent rating, "completely prostrating" as used in 38 C.F.R. § 4.124a, Diagnostic Code 8100, means extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities.  See M21-1, III.iv.4.N.7.b. (June 15, 2015).  

With regard to the criteria for a maximum 50 percent rating, VA regulations do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See again Pierce, 18 Vet. App. at 445-46.  According to VBA, "severe economic inadaptability" denotes a degree of substantial work impairment.  But it does not mean the individual is incapable of any substantially gainful employment.  Evidence of work impairment includes, but is not necessarily limited to, the use of sick leave or unpaid absence.  See M21-1, III.iv.4.N.7.e. (June 15, 2015).  

Although the Veteran's reported headaches are "very frequent" in nature, occurring more than once a month, the Board finds that the reported 18 days a year missed from work due to the Veteran's headaches does not constitute "severe" economic inadaptability, which is required for a 50 percent rating under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  In addition, it is not clear from the record that the Veteran's reported headaches are "completely prostrating" on a "very frequent" basis.  Although the Veteran's headaches do cause a degree of functional impairment, there is no persuasive evidence of "severe" economic adaptability in missing approximately 18 days per year due to headaches.    

Because of the successive nature of the rating criteria under Diagnostic Code 8100, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Although there is evidence of prostrating headaches, each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The Federal Circuit Court has recently held that if disability rating criteria are written in the conjunctive, as they are here, "a Veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  In essence, absent a credible showing of "severe" economic inadaptability and very frequent headaches that are all also completely prostrating and prolonged, there is no basis to assign a rating higher than 30 percent under Diagnostic Code 8100. 

Accordingly, an initial 30 percent rating, but no greater, for the Veteran's service-connected headaches is granted.  38 C.F.R. § 4.3.  

Finally, with regard to the increased claim for headaches, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a digestive disorder (enteritis) is granted. 

Subject to the provisions governing the award of monetary benefits, service connection for low back muscle spasms and stiffness is granted.  

Service connection for insomnia / a sleep disorder is denied.  

An initial 20 percent disability rating for a right shoulder strain is granted. 

An initial 10 percent disability rating for RIGHT knee patellofemoral syndrome is granted.

An initial 10 percent disability rating for LEFT knee patellofemoral syndrome is granted.

An initial 30 percent disability rating for a headache disorder is granted. 


REMAND

However, before addressing the merits of the issues of service connection for a heart disorder with chest pain, a sinus / respiratory disorder, a bilateral ankle disorder, and bilateral shin splints, the Board finds that additional development of the evidence is required.

A remand is required to obtain adequate VA examinations and opinions to address the etiology of any current heart disorder with chest pain, a sinus disorder, a bilateral ankle disorder, and bilateral shin splints.  When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded earlier VA examinations dated in November 2012 at which time all the VA examiners proffered negative opinions with regard to a nexus to service for the above disabilities.  However, these VA examinations are flawed because it is unclear whether the VA examiners secured the necessary X-rays or the appropriate cardiac or respiratory testing to determine the existence of current disabilities.  In addition, several of the VA examiners failed to address all the relevant in-service and post-evidence, when rendering their unfavorable nexus opinions.  

The Court has held that a medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  The focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" and medical history in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, adequate VA examinations and opinions are necessary to address the etiology of any current heart disorder with chest pain, a sinus / respiratory disorder, a bilateral ankle disorder, and bilateral shin splints. 

Accordingly, the above service connection issues are REMANDED for the following action:

1.  The AOJ should also contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any recent relevant VA or private medical records or relevant employer records, for his alleged heart disorder with chest pain, a sinus disorder, a bilateral ankle disorder, and bilateral shin splints. Subsequently, and after securing the proper authorizations (VA Forms 21-4142) where necessary, the AOJ should make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  

***Ask the Veteran if he has received any treatment for the above disorders at the VA Medical Center (VAMC) in Winston-Salem, North Carolina, since separation from service in June 2012.  This is unclear from the record.***  

All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After completion of step 1 above, the AOJ should schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's claimed heart disorder with chest pain.  Access to the electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including X-rays or EKG testing.  The Veteran must be interviewed.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(A)  Does the Veteran have a current diagnosis for his heart / cardiovascular system with chest pain? 

(B) If the Veteran has a current diagnosis for the heart with chest pain, is it at least as likely as not (i.e., 50 percent or more probable) that a current heart / cardiovascular disorder is related to the Veteran's active service in the Navy from 2008 to 2012, to include his documented in-service complaints of chest pain?

(C) In answering the questions above, the VA examiner is advised of the following:

* STRs dated in May 2009 and July 2009 noted a report of atypical chest pain.  There was an unremarkable radiograph and CT of the thorax without contrast.  Cardiac enzymes were normal.  The assessment was left-sided chest wall pain.  There was a notation that the Veteran lifts weights.  

* An October 2009 STR from NHC Great Lakes listed a history of chest pain.  Also, July 2010 STR emergency department records revealed complaints of chest pain.  There was one particular episode lasting 15 seconds.  But there was no shortness of breath.  It was noted the Veteran was a nonsmoker.  The assessment was left-sided chest pain - intermittent for 1 week.  

* A March 2011 STR Report of Medical History indicated that during service the Veteran went to the ER for chest pains but an EKG was done and everything was fine.  Thereafter, in November 2011, December 2011, January 2012, February 2012, March 2012, and April 2012 STRs from BHC Diego Garcia, the Veteran specifically denied any chest pain.   

* Post-service, within a month of separation from service, a July 2010 VA treatment record noted the Veteran's complaints of a one-week history of intermittent chest pain.  The Veteran stated that he still gets intermittent chest pain unrelated to activity.  His work-up was negative.

* Post-service, a November 2012 ECG of the heart was "borderline."  There was sinus bradycardia.  But a November 2012 VA examiner interpreted this EKG as "normal."  

* Post-service, in an August 2013 NOD, the Veteran stated he still has chest pain today.  It has not stopped.  He asserted his ability to work was impacted.  

* Post-service, at the December 2016 video conference hearing - (pages 11 - 13), the Veteran testified he last experienced chest pain in 2015.  His chest pain was not as frequent post-service as it was in-service.  

3.  After completion of step 1 above, the AOJ should schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's claimed sinus / respiratory disorder.  Access to the electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including X-rays.  The Veteran must be interviewed.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(A)  Does the Veteran have a current diagnosis for his sinus / respiratory complaints? 

(B) If the Veteran has a current diagnosis for his sinus / respiratory complaints, is it at least as likely as not (i.e., 50 percent or more probable) that a current sinus / respiratory disorder is related to the Veteran's active service in the Navy from 2008 to 2012, to include a documented in-service instance of sinusitis?

(C) In answering the questions above, the VA examiner is advised of the following:

* A January 2009 STR from NHC Great Lakes recorded the Veteran had a sore throat and cough for 5 days.  The assessment was of an upper respiratory infection (URI).  He was given Mucinex. 

* In a March 2011 STR Report of Medical History, the Veteran denied a history of sinusitis or colds.

* A February 2012 STR from BHC Diego Garcia reflected treatment for "likely sinusitis" and dehydration headaches.  The Veteran reported sinus pain since January 31, 2012.  He exhibited pain in his face, sneezing, and greenish discharge, with headaches too.  He was taking Tylenol and Phenergan.  

* In April 2012 STR separation physical from BHC Diego Garcia, there were no sinus symptoms, no sore throat, and no headaches. 

* Post-service, within a year of separation from service, a November 2012 VA sinus examiner opined that the in-service sinusitis has resolved.  There was no current diagnosis for sinusitis or rhinitis or laryngitis.  It is unclear whether any probative testing was performed. 

* Post-service, in an August 2013 NOD, the Veteran reported he has sinus-related problems daily.  He uses a nasal spray and OTC sinus medication.  

* Post-service, at the December 2016 video conference hearing (pages 15 - 16), the Veteran reported constant mucous / nasal drainage in the summer and winter.  He testified he has drainage in his nose all the time after he stepped foot in Diego Garcia during service.  The Veteran takes Sudafed and Claritin, but no prescriptions.  He experiences his nasal symptoms constantly.

4.   After completion of step 1 above, the AOJ should schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's claimed bilateral ankle and shin splints disorders.  Access to the electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including X-rays.  The Veteran must be interviewed.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(A)  Does the Veteran have a current diagnosis(s) for his bilateral ankle or shin splint complaints? 

(B) If the Veteran has a current diagnosis(s) for his bilateral ankle and shin splints complaints, is it at least as likely as not (i.e., 50 percent or more probable) that a current bilateral ankle or shin splints disorder is related to the Veteran's active service in the Navy from 2008 to 2012, to include a documented complaint of bilateral ankle pain?

(C) In answering the questions above, the VA examiner is advised of the following:

* An April 2012 STR mentioned a complaint of left / right ankle pain.  Hot and cold treatment and exercises were recommended.  There was no mention of shin splint pain in the STRs. 

* Post-service, within a year of separation from service, the Veteran reported bilateral anterior shin pain at a November 2012 VA ankle examination.  The Veteran reported that ankle pain began after playing basketball during service.  Upon objective examination, no ankle or shin splint disability was observed.  However, the VA examiner added that the Veteran's ankle pain was more likely than not due to pronation of feet from a nonservice-connected pes planus disorder that preexisted the Veteran's period of active duty.  A November 2012 VA flatfoot examination confirmed the existence of bilateral flat feet with pain on manipulation and marked pronation.  

* Post-service, in an August 2013 NOD, the Veteran contended that both ankles have limited motion and his ability to exercise is limited.  His shin splints are sore and painful as well.  At the December 2016 videoconference hearing (pages 14 -15), the Veteran testified that he experienced terrible shin pain during service.  When he runs, the pain is constant from the ankles and shins and then it goes to the knees.  He cannot exercise now.  The Veteran asserted that he never underwent X-rays of the lower extremities.  

5.  After completion of steps 1-4, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completion of steps 1-5, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal of service connection for a heart disorder with chest pain, a sinus / respiratory disorder, a bilateral ankle disorder, and bilateral shin splints.  If the benefit sought is not granted, the AOJ should issue a SSOC and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


